Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the application filed on 4/10/2019.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

All claims are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In particular it is indefinite and the examiner did not understand:
“processing the content of the plurality of data records through a transformation component of the stream processing application” 
What is the transformation ?  Are you basically looking up a record and saying that is “Dave restaurant having salsa dancing night” ?  Or is it “Billy joel she is always a women to me” what is being done and what is determined?   Is this movie streaming or music streaming or any data streaming?   Can you give example of “stream process application”  - is that I am applying to have Verizon data on my cell phone – or it is an application like an app you get a itune ?  Is data streaming – internet processing speed essentially ? 

And “subsequent to the end of the first time window, performing a verification on output content destined from the transformation component to a group of one or more outbound 
What is the first window?  Who or why are they on this page?  What output – is this like trying to send emails?   What is transformational component?  What hardware or software are you talking about here? 

based on the verification failing, taking a corrective action regarding operating status of the stream processing application; and
Can you give an example of a corrective action – email them something?  Is this a legal thing or a content thing you are telling them?  Why are you doing this?   

wherein the corrective action comprises transmitting an alert message regarding an operating status of the stream processing application.
To who, containing what information and how do you have their information ? 

wherein the corrective action comprises replaying a message from the one or more source databases corresponding to the first time window.
Replaying it to who ?  Is someone quiring this database – if so it it the venue owner – if not then would the message matter ?   How does computer know who is or is not reading the message? 


What is different data pipeline of the stream processing application?   What content is this please provide examples. 

The examiner also did not understand 
Re claim 5: see claim 1 + 
wherein the transformation component is a router component residing between a source database and the one or more outbound message queues.
Re claim 6: see claim 1 + 
wherein processing the content through the transformation component comprises masking particular types of data.
Re claim 7: see claim 1 + 
wherein a particular type of data masked includes detail related to funding instruments for electronic payment transactions.
Re claim 8: see claim 1 + 
wherein processing the content through the transformation component comprises altering one or more types of data.
Re claim 11: see claim 1 + 
wherein each of the first plurality of unique event IDs comprises a unique sequence number for one of the one or more databases corresponding to a data write or data modification.
Re claim 12: see claim 1 + 

Re claim 14: see claim 1 +
wherein collecting a first plurality of inbound unique event IDs is performed at at least one of a database adapter or one or more inbound message queues that are configured to receive data and provide it the transformation component.
Re claim 15: see claims above +
wherein the one or more source databases include a transaction database having stored database records indicative of a plurality of electronic transactions between a plurality of users of an electronic service.
Re claim 18: see claims above +
wherein collecting the first plurality of inbound unique event IDs for the first time window comprises removing any duplicate listings among the inbound unique event IDs.
Re claim 20: see claims above +
wherein the one or more outbound message queues are configured to provide processed data to one or more software applications.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

All claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

All claims in invention are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES). 
The Examiner has identified independent claim as the claim that represents the claimed invention for analysis and is similar to independent and dependent claims. The primary independent claim recites the limitations of “receiving, at a stream processing application, content of a plurality of data records from one or more source databases; collecting a first plurality of inbound unique event IDs for a first time window, wherein each of the first plurality of inbound unique event IDs corresponds to a particular database record of one of the one or more source databases; processing the content of the plurality of data records through a transformation component of the stream processing application; subsequent to the end of the first time window, performing a verification on output content destined from the transformation component to a group of one or more outbound message queues, wherein performing the verification includes determining whether each of the first plurality of unique event IDs has been collected at a location outbound from the stream processing application; based on the verification failing, taking or not taking a corrective action regarding operating status of the stream processing application”

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as “certain methods of organizing human activity”. If a claim limitation, under its 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “data records, database, transformation component”. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore claims are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application) 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, these additional elements, do not change the outcome of the 
Dependent claims further define the abstract idea that is present in their respective independent claims, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, all claims are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims listed below in this section are rejected under 35 U.S.C. 103(a) as being unpatentable over Sanghavi (U.S. Patent Pub 2020/0267434) in view of Rourke (US Pat Pub 2003/0009452) and Kazmi (U.S. Patent 2008/0059532)  
Re claim 1 & 9 & 16: Sanghavi discloses: 
A system related to operating a stream processing application, comprising: a processor; and a memory having stored thereon instructions that are executable to cause the system to perform operations comprising: (see Sanghavi Figure 1A) 
A method relating to operating a stream processing application, comprising: receiving, at a stream processing application, content of a plurality of data records from one or more source databases; (see Sanghavi Figure 4A)

receiving, at a stream processing application, content of a plurality of data records from one or more source databases; (see Sanghavi Figure 4A, Figure 402)
collecting a first plurality of inbound unique event IDs for a first time window, wherein each of the first plurality of inbound unique event IDs corresponds to a particular database record of one of the one or more source databases; (see Sanghavi Figure 4A, 402 + Figure 2B)
processing the content of the plurality of data records through a transformation component of the stream processing application; (see Sanghavi Figure 2A+2B + 4A)
subsequent to the end of the first time window, performing a verification on output content destined from the transformation component to a group of one or more outbound message queues, wherein performing the verification includes determining whether each of the first plurality of unique event IDs has been collected at a location outbound from the stream processing application; (see Sanghavi Figure 4A + 2A+2B + paragraph 0059)
based on the verification failing, taking a corrective action regarding operating status of the stream processing application; and (see Sanghavi Figure 4A item 403 + 406)
based on the verification succeeding, determining not to take the corrective action. (see Sanghavi Figure 4A item 407)



Specifically Rourke teaches transformation see Figure 2 item 222 and Kazmi teaches steam ID see abstract. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sanghavi by adapting any features of Rourke and Kazmi.
It is clear that one would be motivated to combine prior art elements according to know methods to yield predictable results. Specifically both Sanghavi and Rourke and Kazmi both relate to same subject area of steaming applications with various features highlighted.   
Re claim 2 & 10 & 17: see claim 1 + 
wherein the corrective action comprises transmitting an alert message regarding an operating status of the stream processing application. (see Sanghavi Figure 4A item 403-405 + para 0056 + 0059)
Re claim 3 & 13: see claim 1 + 
wherein the corrective action comprises replaying a message from the one or more source databases corresponding to the first time window. (see Sanghavi Figure 4A item 403-405 + para 0056 + 0059)
Re claim 4: see claim 1 + 
wherein each of the one or more source databases corresponds to a different data pipeline of the stream processing application. (see Sanghavi Figure 4A item 403-405 + para 0056 + 0059)
Re claim 5: see claim 1 + 

Re claim 6 & 19: see claim 1 + 
wherein processing the content through the transformation component comprises masking particular types of data. (see Sanghavi Figure 4A item 403-405 + para 0056 + 0059)
Re claim 7: see claim 1 + 
wherein a particular type of data masked includes detail related to funding instruments for electronic payment transactions.  (see Sanghavi Figure 4A item 403-405 + para 0056 + 0059)
Re claim 8: see claim 1 +  
wherein processing the content through the transformation component comprises altering one or more types of data.  (see Sanghavi Figure 4A item 403-405 + para 0056 + 0059)
Re claim 11: see claim 1 + 
wherein each of the first plurality of unique event IDs comprises a unique sequence number for one of the one or more databases corresponding to a data write or data modification.  (see Sanghavi Figure 4A + Kazmi abstract) 
Re claim 12: see claim 1 + 
wherein a portion of the content of the plurality of data records from the one or more source databases comprises data from newly added records and another portion comprises data from modified records. (see Sanghavi Figure 4A item 403-405)
Re claim 14: see claim 1 +

Re claim 15: see claims above +
wherein the one or more source databases include a transaction database having stored database records indicative of a plurality of electronic transactions between a plurality of users of an electronic service.  (see Sanghavi Figure 1A + 4A) 
Re claim 18: see claims above +
wherein collecting the first plurality of inbound unique event IDs for the first time window comprises removing any duplicate listings among the inbound unique event IDs. (see Sanghavi Figure 4A item 403-405  + Kazmi abstract + para 0119)
Re claim 20: see claims above +
wherein the one or more outbound message queues are configured to provide processed data to one or more software applications.  (see Sanghavi Figure 1A + 4A item 403-405)
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRSTEN S APPLE/Primary Examiner, Art Unit 3697